Citation Nr: 0820892	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  95-17 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left arm fracture, to include arthritis of the arm. 

2.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Mary A. Miranda, Attorney


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1979 to May 
1984.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The complex procedural history of this case requires some 
recitation.  In a May 2000 decision, the Board denied the 
veteran's claims for PTSD; residuals of bilateral arm 
fractures, to include arthritis of the arms; arthritis of 
both hands; a dermatologic condition, including hair loss; a 
right knee disability; and vision impairment.  The veteran 
subsequently appealed the May 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).

In March 2001, the parties (the veteran and the Secretary of 
VA), in light of the recent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), and in a joint motion for 
partial remand and stay of proceedings, moved the Court to 
vacate that part of the Board's decision that denied service 
connection for PTSD; residuals of bilateral arm fractures, to 
include arthritis of the arms; arthritis of both hands; 
dermatologic condition, including hair loss; and a right knee 
disability.  However, that part of the Board's May 2000 
decision that denied service connection for vision impairment 
was not disturbed.  In April 2001, the Court issued an order 
vacating and remanding the May 2000 Board decision.  

In August 2002, the Board again denied the claim of service 
connection for PTSD; residuals of bilateral arm fractures, to 
include arthritis of the arms; arthritis of both hands; and a 
dermatologic condition, to include hair loss.  [The veteran 
was informed that the issue of entitlement to service 
connection for a right knee disability would be the subject 
of a later decision.]  

Later that month, the Board ordered further development 
regarding the issue of entitlement to service connection for 
a right knee disability.  Thereafter, the case was sent to 
the Board's Evidence Development Unit (EDU), to undertake the 
requested development.

In February 2003, the Secretary, through the Office of 
General Counsel, filed an Appellee's Motion for Remand and to 
Stay Proceedings (hereinafter, Secretary's motion) which 
moved the Court for an order vacating and remanding the 
August 2002 decision.  In April 2003, the Court granted the 
Secretary's motion.  The veteran was notified of the 
Secretary's motion and did not oppose it. 

In November 2003, the Board remanded the issue of entitlement 
to service connection for a right knee disability to the RO 
for further development.  In the remand, it was explained 
that based on a recent decision by the United States Court of 
Appeals for the Federal Circuit it had been determined that 
aside from the limited class of development functions that 
the Board was statutorily permitted to carry out, see 38 
U.S.C.A. §§ 7107(b), 7109(a), all evidence development would 
be conducted at the RO level.  

In December 2003, the Board again remanded the issues of 
service connection for PTSD; residuals of bilateral arm 
fractures, to include arthritis of the arms; arthritis of 
both hands; and a dermatologic condition, to include hair 
loss for further development.

In an April 2005 decision, the Board denied the issues of 
entitlement to service connection for the residuals of a 
right arm fracture, to include arthritis of the arm, and 
service connection for arthritis of both hands.  The issues 
of entitlement to service connection for PTSD, residuals of a 
left arm fracture, to include arthritis of the arm, a 
dermatologic condition, to include hair loss, and a right 
knee disability were again remanded for further development.  

In an April 2006 rating decision, the RO awarded service 
connection for PTSD, evaluated as 100 percent disabling from 
June 1, 1999.  The veteran did not appeal the decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability).

The April 2006 decision also awarded service connection for 
hydradenitis, evaluated as 30 percent disabling from July 21, 
1994.  The veteran filed a notice of disagreement as to the 
disability rating assigned in August 2006 and a statement of 
the case (SOC) was issued in November 2007; however, she did 
not perfect an appeal of this issue through submission of a 
timely substantive appeal.  See 38 C.F.R. § 20.302 (2007).  
Therefore, the Board does not have jurisdiction over this 
issue.

Given the above actions, the Board finds that the only issues 
remaining on appellate status are those listed on the title 
page.  Unfortunately, the Board also finds that additional 
action is necessary before the Board can adjudicate the issue 
of entitlement to service connection for a right knee 
disability.  Therefore, this issue is addressed in the REMAND 
portion of the decision below and is again REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show that the veteran 
has any residuals of a left arm fracture, to include 
arthritis of the arm.


CONCLUSION OF LAW

Residuals of a left arm fracture, to include arthritis of the 
arm, were not incurred in or aggravated by active military 
service; and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of this 
claim by rating decision in February 1995.  But this was both 
a practical and legal impossibility because the VCAA was not 
enacted until later - in November 2000.  And in Pelegrini 
II, the Court clarified that in this type situation VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if the initial decision was not 
made.  Rather, VA need only ensure the veteran receives or 
since has received content-complying notice such that she is 
not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Here, the RO readjudicated the claim and sent the 
veteran supplemental statements of the case (SSOCs) in 
December 2004, October 2005 and January 2007, following the 
VCAA notice compliance action in January 2004.  This letter 
was sent as a direct result of the Board's December 2003 
remand - which, in part, was to specifically ensure VCAA 
compliance.  The veteran was provided every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to the notice.  Therefore, there is no prejudice to 
her because her claim was readjudicated by the RO after 
appropriate VCAA notice was provided.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both her private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfies the three "elements" of the notice 
requirement.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream disability 
rating and effective date elements of her claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, VA 
and private medical records and a report of VA examination 
addressing the etiology of the claimed condition - the 
dispositive issue.  The veteran has not indicated she has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of her appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2007).

Entitlement to service connection for the residuals of a left 
arm fracture, to include arthritis of the arm. 

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If arthritis manifested to a degree of 10 percent within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Analysis

With respect to Hickson element (1), current disability, the 
medical evidence of record does not show that the veteran has 
any residuals of a left arm fracture, to include arthritis of 
the arm.  The record reflects that the veteran filed her 
claim for service connection in July 1994.  Since that time, 
only two pieces of medical evidence have been associated with 
the claims file which contains any findings regarding the 
left arm.  The first, an August 1994 VA medical record report 
which reflects that the veteran complained of left shoulder 
pain and documents decreased range of motion and strength in 
the left shoulder on physical examination.  Most notably, 
however, the document does not contain any diagnosis of a 
left arm disability.  The second is a report of VA 
examination which was conducted in September 2005 following a 
review of the claims file.  The report reflects that a 
thorough physical examination of the veteran's left arm found 
no abnormalities.  X-rays of the left elbow, forearm, 
shoulder and wrist were negative for evidence of fracture or 
any other abnormality.  The examiner concluded that there was 
"normal" examination of the left elbow, shoulder and wrist.  

As already alluded to, it is now well-settled that in order 
to be considered for service connection, a claimant must 
first have evidence of the disability alleged.  See Degmetich 
v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996); and Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Simply put, there is no medical evidence showing 
that the veteran has any disability of the left arm which 
could be considered a residual of a fracture, including 
arthritis.  

To the extent the veteran, herself, contends she has any 
residuals of a left arm fracture, including arthritis, it is 
equally now well established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as diagnosis, date of onset or cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).

In short, since the veteran does not have a current 
disability involving the left arm, her claim must be denied.  
See Degmetich, Brammer, both supra.  In reaching this 
decision, the Board emphasizes that a May 1987 VA medical 
record showing a diagnosis of sprain and contusion of the 
left elbow predates the veteran's claim filed in July 1994.  
Simply stated, the veteran clearly did not have any residuals 
of a left arm fracture, including arthritis at the time she 
filed her claim.  See McClain v. Nicholson, 21 Vet. App. 319 
(2007) (holding that a current disability exists if the 
diagnosed disability is present at the time of the claim).  
The Board points out that the veteran's May 1987 medical 
visit was for left arm trauma when she tripped on a pallet 
jack.  It clearly had nothing to do with her military 
service.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a left arm fracture, 
to include arthritis of the arm.  And since the preponderance 
of the evidence is against her claim, the benefit-of-the-
doubt doctrine does not apply.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for the residuals of a left 
arm fracture, to include arthritis of the arm is denied.  




REMAND

Entitlement to service connection for a right knee 
disability.  

As noted above, the VCAA, enacted in November 2000, enhanced 
VA's duty to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It requires VA to notify the claimant and her representative 
of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim and to explain which portion of the supporting 
evidence is to be provided by each party - the veteran versus 
VA.  See 38 U.S.C.A. § 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the VCAA standard].

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Pelegrini II.

On preliminary review of the record on appeal, the Board 
finds that regarding the issue of entitlement to service 
connection for a right knee disability the veteran has not 
received notice that complies with the VCAA and Quartuccio.  
In this regard, the Board sees that the VCAA notice letter 
sent to her in January 2004 concerned unrelated issues 
(service connection for post traumatic stress disorder, 
residuals of bilateral arm fractures, arthritis of he arms, 
arthritis of both hands, dermatologic condition and hair 
loss).  So no VCAA notice has been provided concerning the 
specific issue of entitlement to service connection for a 
right knee disability.  

The Board notes that the February 2003 Secretary's motion 
referenced in the Introduction, which moved the Court to 
vacate and remand the August 2002 Board decision, was based 
entirely on VA's failure to provide the veteran with adequate 
VCAA notice.  The Secretary specifically found fault in the 
Board's reliance on a rating decision, SOC, SSOC and 
additional correspondence in finding that the VCAA notice 
requirements had been satisfied.  Although the issue of 
entitlement to service connection for a right knee disability 
was not subject to the February 2003 motion, the Board has no 
reason to believe that similar action would be taken were the 
Board to adjudicate this issue without sending the veteran a 
VCAA notice letter.  

Accordingly, the Board must remand this claim to the RO 
because the record does not show the veteran was provided 
adequate notice under the VCAA in response to this claim and 
the Board does not have authority to issue this notice, 
itself, in the first instance.  If it did, this would 
potentially be prejudicial to the veteran; the same is true 
were the Board to go ahead and decide this claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA letter 
specifically concerning her claim for 
service connection for a right knee 
disability.  The letter must: (i) 
advise her of the type of evidence 
needed to substantiate this claim; (ii) 
apprise her of the evidence she must 
submit; and (iii) apprise her of the 
evidence VA will obtain.  The RO should 
also ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated her for the claimed disability 
since service.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.

2.  Then readjudicate the claim in 
light of the additional evidence 
obtained.  If the benefit sought is not 
granted to the veteran's satisfaction, 
send her and her attorney a 
supplemental statement of the case 
(SSOC) and give them time to respond to 
it before returning the case to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


